PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/519,929
Filing Date: 18 Apr 2017
Appellant(s): HIBINO, Atsushi



__________________
Floyd Trillis
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed September 30, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated August 9, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over JSCOOKS, Jewish Plum Soup with Sour Cream, Food 52, August 1, 2010 in view of United States Patent Application No 2007-0009642 (YAMAGUCHI).
The claimed invention is directed to a citrus-flavored beverage containing a beverage base, a citrus flavor and a mega fatty complex. The term “beverage” is being interpreted as a liquid to be consumed. A mega fatty complex is defined in the specification at page 1, lines 30-35 as a composition prepared form an arachidonic acid-enriched single cell oil.   The present specification indicates that the mega fatty complex can be produced by the methods found in United States Patent Application No. 20070009642 (YAMAGUCHI).
 Claim 1 recites a citrus-flavored beverage comprising a beverage base, citrus flavor and a citrus flavor-enhancing proportion of a mega fatty complex.
JSCOOKS discloses soup plums, water and lemon (see Ingredients).  A soup is a beverage.  Lemon is a citrus flavor.
JSCOOKS is silent as to adding a mega fatty complex. 
However, YAMAGUCHI teaches that a mega fatty complex is a body taste improver for food products (see Example 1 and [0022]).  In Example 6 on page 6, the mega fatty complex is added to soybean soup (See also [0044] generally referencing soup). 

Further the claimed limitations are merely a combination of ingredients that has not established a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function. The courts have held that that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the Appellant asserts his right to a patent. In all such cases, there is nothing patentable unless the Appellant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function. In re Benjamin D. White, 17 C. C. P. A. (Patents) 956, 39 F. (2d) 974, 5 U. S. Pat. Q. 267; In re Mason et al., 33 C. C. P. A. (Patents) 1144, 156 F. (2d) 189, 70 USPQ 221.
Moreover, the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950). KSR, 550 U.S. at 418, 82 USPQ2d at 1396. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art.

Claim 4 recites a method of preparing a citrus-flavored beverage, comprising the addition to a beverage base of a citrus flavor and a citrus flavor-enhancing proportion of a mega fatty complex.
JSCOOKS discloses soup plums, water and lemon (see Ingredients).  A soup is considered a beverage.  Lemon is a citrus flavor.
JSCOOKS is silent as to adding a mega fatty complex. 
However, YAMAGUCHI teaches that a mega fatty complex is a body taste improver for food products (see Example 1 and [0022]).  In Example 6 on page 6, the mega fatty complex is added to soybean soup (See also [0044] generally referencing soup). 
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Jewish Plum Soup to include a body taste improver (mega fatty acid/long chain highly unsaturated fatty acid) (Yamaguchi paragraph [0021] and [0022]) so as to “improve body taste and increase the original tastes of the foods” (Yamaguchi paragraph [0022]). The “original tastes of the foods” would include a citrus flavor as Jewish Plum Soup includes original citrus flavors. 


 Claim 2 recites that the mega fatty complex is present at a weight proportion of the citrus flavor of 0.005-0.02%.

Claim 5 recites that the mega fatty complex is added at a weight proportion of the citrus flavor of 0.005-0.02%.
Claim 6 recites that the citrus flavor + mega fatty complex are added to the beverage base at a weight proportion of 0.01-0.2%.  
Claim 7 recites that the citrus flavor + mega fatty complex are added to the beverage base at a weight proportion of 0.015-0.15% of the total beverage.
Claim 8 recites that the mega fatty complex is added at a weight proportion of the citrus flavor of from 0.007-0.015%.
Claim 9 recites that the citrus flavor + mega fatty complex are added to the beverage base at a weight proportion of 0.015-0.15% of the total beverage.
Claim 10 recites that the citrus flavor + mega fatty complex are present in the beverage at a weight proportion of from 0.015-0.15% of the total beverage.
Claim 11 recites that the mega fatty complex is present at a weight proportion of the citrus flavor of from 0.007-0.015%.
Claim 12 recites that the citrus flavor + mega fatty complex are present in the beverage at a weight proportion of from 0.015-0.15% of the total beverage.
As to claims 2-3 and 5-12, JSCOOKS is silent as to adding mega fatty complex and their amounts. In Example 6 on page 6, YAMAGUCHI teaches that 0.5 g of mega fatty complex (i.e., see 6 and 8 in Table 7 relative to control 1) is added to 100g of water and 12 g of soybean paste.  However, it would have been obvious to vary the amount of mega fatty complex, as YAMAGUCHI teaches that this improves the taste of the product. Indeed, as noted above, YAMAGUCHI teaches the composition is a body taste improver for food products (see Example 1 and [0022]).  Further, it has been held that where the In re Aller, 105 USPQ 233.


Claims 1-12 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Anon, How to Make Bone Broth and Avoid Rancid Fat, Eat Beautiful, (with comments in the as early as 06/2014) accessed at https://eatbeautiful.net/how-make-bone-broth-avoid-rancid-fat/ in view of United States Patent Application No 2007-0009642 (YAMAGUCHI).
The claimed invention is directed to a citrus-flavored beverage containing a beverage base, a citrus flavor and a mega fatty complex. The term “beverage” is being interpreted as a liquid to be consumed. A mega fatty complex is defined in the specification at page 1, lines 30-35 as a composition prepared form an arachidonic acid-enriched single cell oil.   The present specification indicates that the mega fatty complex can be produced by the methods found in or United States Patent Application No. 20070009642 (YAMAGUCHI).
 
Claim 1 recites a citrus-flavored beverage comprising a beverage base, citrus flavor and a citrus flavor-enhancing proportion of a mega fatty complex.
ANON discloses making bone broth with meat stock and lemon juice.  A soup is a beverage.  Lemon is a citrus flavor (see page 19, point 2).
ANON is silent as to adding a mega fatty complex. 
However, YAMAGUCHI teaches that a mega fatty complex is a body taste improver for food products (see Example 1 and [0022]).  In Example 6 on page 6, the mega fatty complex is added to soybean soup (See also [0044] generally referencing soup). 

Further the claimed limitations are merely a combination of ingredients that has not established a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function. The courts have held that that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the Appellant asserts his right to a patent. In all such cases, there is nothing patentable unless the Appellant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function. In re Benjamin D. White, 17 C. C. P. A. (Patents) 956, 39 F. (2d) 974, 5 U. S. Pat. Q. 267; In re Mason et al., 33 C. C. P. A. (Patents) 1144, 156 F. (2d) 189, 70 USPQ 221.
Moreover, the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950). KSR, 550 U.S. at 418, 82 USPQ2d at 1396. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art.

Claim 4 recites a method of preparing a citrus-flavored beverage, comprising the addition to a beverage base of a citrus flavor and a citrus flavor-enhancing proportion of a mega fatty complex.
ANON discloses making bone broth with lemon juice.  A soup is considered a beverage.  Lemon is a citrus flavor (see page 19, point 2).
ANON is silent as to adding a mega fatty complex. 
However, YAMAGUCHI teaches that that a mega fatty complex is a body taste improver for food products (see Example 1 and [0022]).  In Example 6 on page 6, the mega fatty complex is added to soybean soup (See also [0044] generally referencing soup). 
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a beverage based such as bone broth with meat stock and lemon juice and add a body taste improver (mega fatty acid/long chain highly unsaturated fatty acid) (Yamaguchi paragraph [0021] and [0022]) so as to “improve body taste and increase the original tastes of the foods” (Yamaguchi paragraph [0022]). The “original tastes of the foods” would include a citrus flavor as bone broth with meat stock and lemon juice includes original citrus flavors. 


 Claim 2 recites that the mega fatty complex is present at a weight proportion of the citrus flavor of 0.005-0.02%.

Claim 5 recites that the mega fatty complex is added at a weight proportion of the citrus flavor of 0.005-0.02%.
Claim 6 recites that the citrus flavor + mega fatty complex are added to the beverage base at a weight proportion of 0.01-0.2%.  
Claim 7 recites that the citrus flavor + mega fatty complex are added to the beverage base at a weight proportion of 0.015-0.15% of the total beverage.
Claim 8 recites that the mega fatty complex is added at a weight proportion of the citrus flavor of from 0.007-0.015%.
Claim 9 recites that the citrus flavor + mega fatty complex are added to the beverage base at a weight proportion of 0.015-0.15% of the total beverage.
Claim 10 recites that the citrus flavor + mega fatty complex are present in the beverage at a weight proportion of from 0.015-0.15% of the total beverage.
Claim 11 recites that the mega fatty complex is present at a weight proportion of the citrus flavor of from 0.007-0.015%.
Claim 12 recites that the citrus flavor + mega fatty complex are present in the beverage at a weight proportion of from 0.015-0.15% of the total beverage.
ANON is silent as to adding mega fatty complexes and amount of mega fatty complexes. 
In Example 6 on page 6, YAMAGUCHI teaches that 0.5 g of mega fatty complex (i.e., see 6 and 8 in Table 7 relative to control 1) is added to 100g of water and 12 g of soybean paste.  However, it would have been obvious to vary the amount of mega fatty complex, as YAMAGUCHI teaches that this improves the taste of the product. Indeed, as noted above, YAMAGUCHI teaches that the composition body taste improver for food products (see Example 1 and [0022]).  In Example 6 on page 6, the mega In re Aller, 105 USPQ 233.

NEW GROUNDS OF REJECTION
N/A
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  N/A
(2) Response to Argument

JSCOOKS IS AN ANALOGOUS REFERENCE
	The Appellant argues that JSCOOKS is a recipe for making Jewish plum soup with sour cream but 
Appellant’s invention relates to citrus-flavored beverages and a means of obtaining a more natural and better-tasting citrus beverage. The appellant concludes that citrus-flavored beverages and plum soup are not from the same field of endeavor.
	HOWEVER, an obviousness analysis, a prior art reference must qualify as "analogous art”.  i.e., it must satisfy one of the following conditions: (i) the reference must be from the same field of endeavor as the claimed invention; or (ii) the reference must be reasonably pertinent to the particular problem with which the inventor is involved. Innovention Toys, LLC v. MGA Entm’t, Inc., 637 F.3d 1314, 1321 (Fed. Cir. 2011). "A reference is reasonably pertinent if it, as a result of its subject matter, 'logically would have commended itself to an inventor's attention in considering his problem.'” K-TEC, Inc. v. Vita-Mix Corp., 696 F.3d 1364, 1375 (Fed. Cir. 2012) {citing Innovention Toys, 637 F.3d at 1321). 
Is Soup A Beverage Or a Food, Nov. 27, 2017; accessed at https://theoutline.com/post/2513/is-soup-a-beverage-or-a-food (SOUP) delves into if soup is considered a beverage or a food within Western society and concludes “You see soup how you want to see it…” therefore evidencing that for soup what is considered a food verses a beverage is arbitrary and heavily influenced by marketing and culture. Philips, Drink Different: Bottling gazpacho, Drinks Insight, June 13, 0214 accessed at https://www.drinks-insight-network.com/features/featuredrink-different-4293265/ teaches that Gazpacho is considered a soup and is sold in beverage bottles and marketed as “Ready to Drink” (Drink Different: Bottling gazpacho, published date 06/13/2014). Thus, JSCOOKS is in the same field of endeavor.
It is also the Examiner’s position that JSCOOKS teaches the addition of a citrus flavor as lemon juice and lemon zest are both added to the composition (see JSCOOKS, Ingredients). 
APPELLANT’S CLAIMS ARE NOT COMMENSURATE IN SCOPE WITH THE CLAIMS
	The appellant argues that Appellant’s invention relates to citrus-flavored beverages and a means of obtaining a more natural and better-tasting citrus beverage. (Page 1, lines 3-4 of Appellant’s Specification.) It is also argued that Appellant’s Specification further discloses that citrus-flavored beverages (particularly orange, lemon and lime) are among the most popular beverage flavors, and that it has long been a goal of the beverage industry to produce a fresh, citrus-flavored beverage with more of the natural sweetness and juiciness of the fruit (orange/lemon/lime) itself.  However, none of the claims require a specific viscosity/thickness, specific citrus profile (although JSCOOKS does add lemon) or particular level of sweetness.  Indeed, the broadest claims only require a beverage base, a citrus flavor and a citrus flavor-enhancing amount of a mega fatty complex. JSCOOKS teaches pureeing soup with lemon (i.e., a beverage base with citrus flavor) and YAMAGUCHI teaches the mega fatty complex. ONE SKILLED IN THE ART WOULD HAVE BEEN MOTIVATED TO ADD THE MEGA FATTY COMPLEX OF YAMAGUCHI TO THE SOUP OF JSCOOKS
As to the mega fatty complex, the Appellant argues that the invention relates to citrus-flavored beverages and a means of obtaining a more natural and better-tasting citrus beverage.  It is argued that one skilled in the art would avoid adding the mega fatty complex of YAMAGUCHI, as YAMGUCHI teaches the mega fatty complex improves body taste.  It is argued that one skilled in the art would not want add the mega fatty complex of YAMAGUCHI to a more natural and better-tasting citrus beverage.
HOWEVER, as noted above, the breadth of the broadest claims only require a beverage base, a citrus flavor and a citrus flavor-enhancing amount of a mega fatty complex.  YAMAGUCHI teaches adding the complex to a variety of soups such as Japanese-style clear soup, soybean soup, connsome, and Chinese-style soup [0044]. The foods are provided with a significant body taste and thickness or rich taste by the body taste improver comprised therein.  This increase the original taste of the food [0044]. Additionally, none of the claims recite any ingredients or parameters that would dissuade one skilled in the art from adding the mega fatty complex of YAMAGUCHI to a soup/beverage such as JSCOOKS. JSCOOKS seeks a puree and not a watery soup (see step 3 of Directions).  Thus, it would have been obvious to increase the “thick and rich” taste of a soup Like that of JSCOOKS by adding the mega fatty complex of YAMAGUCHI and even beneficial that one could improve the body of the food product by not adding additional fat.    
YAMAGUCHI DOES DISCLOSE THE SAME MEGA FATTY COMPLEX USED BY APPELLANT
The Appellant also argues that neither JSCOOKS nor Yamaguchi does not disclose or suggest a mega fatty complex.  However, a mega fatty complex is defined by Appellant in the specification at page 1, lines 30-35 as a composition prepared form an arachidonic acid-enriched single cell oil.  The sole 
 It is also noted that in the Decision on Appeal of December 1, 2020, it was found on that Appellant’s contention that Yamaguchi does not disclose a “mega fatty complex” to be without merit -  

    PNG
    media_image2.png
    415
    731
    media_image2.png
    Greyscale

	Moreover, while the Appellant argues that the decomposed substance disclosed in Yamaguchi is not the claimed mega fatty complex, the claims are so broad that none of them refer to any structural features or even properties that would distinguish the claimed mega fatty complexes from YAMAGUCHI.  In this regard, appellant’s arguments again fail to take into consideration the expansive breadth of the claims.  
CLAIMS 2 AND 3 ARE OBVIOUS AS YAMAGUCHI TEACHES THAT THE AMOUNT OF MEGA FATTY COMPLEX IS A RESULT EFFECTIVE VARIABLE 
	The appellant argues the prior art does not teach the claimed amount of mega fatty complex.
However, YAMAGUCHI teaches that 0.5 g of mega fatty complex (i.e., see 6 and 8 in Table 7 relative to control 1) is added to 100g of water and 12 g of soybean paste.  However, it would have been obvious to vary the amount of mega fatty complex, as YAMAGUCHI teaches that this improves the taste of the product. Indeed, as noted above, YAMAGUCHI teaches the composition is a body taste improver for food products (see Example 1 and [0022]).  Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.  Indeed, while the Appellant argues that YAMAGUCHI does not teach the exact amounts, it is noted that no evidence has been provided that suggests the amount is critical.  Given the teachings of YAMGUCHI to vary the amount to improve the body and taste of the food products such as soups and that the claimed invention is broadly directed to a recipe for a beverage (i.e., that includes soups given the breadth of the claims), it is noted that while food items are patentable, the culinary creativity of chefs is not the type of creativity which meets the standards for patentability. See General Mills v. Pillsbury Co.,378 F.2d 666 (8th Cir.1967) (first commercially successful one step mix for angel food cakes is not patentable because of nonobviousness standard since alleged invention is only the exact proportion of an already known leavening agent).  In this regard, courts have taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the Appellant asserts his right to a patent. In re Levin, 178 F.2d 945, 948 (C.C.P.A.1949) (butter substitute not patentable).

ANON IS ANALGOUS ART
The Appellant argues that ANON is not directed to analogous art.
HOWEVER, bone broth is similar to a soup. As noted above, the references cited in the previous Official Action evidence that soup can be considered a beverage.  (see Conaboy, Is Soup A Beverage Or a Food, Nov. 27, 2017; accessed at https://theoutline.com/post/2513/is-soup-a-beverage-or-a-food (SOUP) delves into if soup is considered a beverage or a food within Western society and concludes “You see soup how you want to see it…” therefore evidencing that for soup what is considered a food verses a beverage is arbitrary and heavily influenced by marketing and culture. Philips, Drink Different: Bottling gazpacho, Drinks Insight, June 13, 0214 accessed at https://www.drinks-insight-network.com/features/featuredrink-different-4293265/ teaches that Gazpacho is considered a soup and is sold in beverage bottles and marketed as “Ready to Drink”).

ONE SKILLED IN THE ART WOULD HAVE BEEN MOTIVATED TO ADD THE MEGA FATTY COMPLEX OF YAMAGUCHI TO THE SOUP OF JSCOOKS
As to the mega fatty complex, the Appellant argues that the invention relates to citrus-flavored beverages and a means of obtaining a more natural and better-tasting citrus beverage.  It is argued that one skilled in the art would avoid adding the mega fatty complex of YAMAGUCHI, as YAMGUCHI teaches the mega fatty complex improves body taste.  It is argued that one skilled in the art would not want add the mega fatty complex of YAMAGUCHI to a more natural and better-tasting citrus beverage.
HOWEVER, as noted above, the breadth of the broadest claims only require a beverage base, a citrus flavor and a citrus flavor-enhancing amount of a mega fatty complex.  YAMAGUCHI teaches adding the complex to a variety of soups such as Japanese-style clear soup, soybean soup, connsome, and Chinese-style soup [0044]. The foods are provided with a significant body taste and thickness or rich 
YAMAGUCHI DOES DISCLOSE THE SAME MEGA FATTY COMPLEX USED BY APPELLANT
The Appellant also argues that neither ANON nor Yamaguchi disclose or suggest a mega fatty complex.  However, a mega fatty complex is defined by Appellant in the specification at page 1, lines 30-35 as a composition prepared form an arachidonic acid-enriched single cell oil.  The sole example used in the present specifically teaches that a mega fatty complex was prepared by the process “described in Example 1 of US2007-0009642 (YAMACUCHI)”. The Example in the present specification does NOT delineate whether the mega fatty complex is oxidized or not. It remains the Examiner’s position that that given the Appellant’s own specification specifically teaches using the complex of YAMAGUCHI and that the breadth of the claims do not provide any structure or properties describing the mega fatty complex that YAMGUCHI’s complex meets the requirements of that claimed.   
As noted above, YAMAGUCHI discloses the mega fatty complex as claimed, as admitted by Appellant in the specification and as determined by the Board of Patent Appeals and Interferences in the decision mailed December 1, 2020. 
The Appellant also argues that the crux of Yamaguchi is to take the starting material of long chain highly unsaturated fatty acids and oxidize/decompose these compounds, converting the fatty acids into aldehydes, ketones and alcohols. However, this is a limited view of YAMAGUCHI.  YAMAGUCHI teaches that a mega fatty complex is a body taste improver for food products (see Example 1 and 

CLAIMS 2 AND 3 ARE OBVIOUS AS YAMAGUCHI TEACHES THAT THE AMOUNT OF MEGA FATTY COMPLEX IS A RESULT EFFECTIVE VARIABLE 
	The appellant argues the prior art does not teach the claimed amount of mega fatty complex.
However, YAMAGUCHI teaches that 0.5 g of mega fatty complex (i.e., see 6 and 8 in Table 7 relative to control 1) is added to 100g of water and 12 g of soybean paste.  However, it would have been obvious to vary the amount of mega fatty complex, as YAMAGUCHI teaches that this improves the taste of the product. Indeed, as noted above, YAMAGUCHI teaches the composition is a body taste improver for food products (see Example 1 and [0022]).  Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.  Indeed, while the Appellant argues that YAMAGUCHI does not teach the exact amounts, it is noted that no evidence has been provided that suggests the amount is critical.  Given the teachings of YAMGUCHI to vary the amount to improve the body and taste of the food products such as soups and that the claimed invention is broadly directed to a recipe for a beverage (i.e., that includes soups given the breadth of the claims), it is noted that while food items are patentable, the culinary creativity of chefs is not the type of creativity which meets the standards for patentability. See General Mills v. Pillsbury Co.,378 F.2d 666 (8th Cir.1967) (first commercially successful one step mix for angel food cakes is not patentable because of nonobviousness standard since alleged invention is only the exact proportion of an already known leavening agent).  In this regard, courts have taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention merely because it is not disclosed that, in the constantly In re Levin, 178 F.2d 945, 948 (C.C.P.A.1949) (butter substitute not patentable).
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/PHILIP A DUBOIS/Examiner, Art Unit 1791                           
                                                                                                                                                                             
Conferees:
/AMBER R ORLANDO/Supervisory Patent Examiner, Art Unit 1791         
                                                                                                                                                                                               /Michele L Jacobson/Primary Examiner                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.